                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AFSHIN TIRAIE,                                      Case No. 18-cv-06727-SVK
                                   8                     Plaintiff,
                                                                                             ORDER REGARDING THE PARTIES’
                                   9              v.                                         PROTECTIVE ORDER DISPUTE
                                  10     GAVILAN JOINT COMMUNITY                             Re: Dkt. No. 42
                                         COLLEGE DISTRICT,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           In connection with the Court’s June 13, 2019 order granting Plaintiff’s Federal Rule of

                                  14   Civil Procedure 56(d) request for additional discovery to oppose Defendant’s summary judgment

                                  15   motion, the Court ordered Defendant to prepare a protective order for Plaintiff’s approval based

                                  16   upon the District’s model. ECF 39 at 1–2. The Parties now dispute a proposed addition to the

                                  17   model protective order made by Defendant. ECF 42.

                                  18           As an initial matter, Plaintiff failed to appear for a telephonic discovery hearing set for

                                  19   June 26, 2019. ECF 45. After contacting Plaintiff, the Court attempted to schedule another

                                  20   telephonic hearing, but Plaintiff was “unavailable.” The Court notes that Plaintiff initiated this

                                  21   case and, not withstanding his pro se status, has an obligation to appear at Court-set hearings. In

                                  22   the interest of insuring that the Parties have sufficient time to meet the deadlines set forth in

                                  23   ECF 41, the Court addresses this matter without oral argument pursuant to Civil Local Rule 7-

                                  24   1(b).

                                  25           Defendant proposes one addition to the District’s model protective order’s definition of

                                  26   confidential information: “It includes. but is not limited, to personnel information relating to non-

                                  27   parties.” ECF 42 at 6. While this clarification is perhaps superfluous, it is reasonable in light of

                                  28   Defendant’s anticipated production of confidential personnel information in response to Plaintiff’s
                                   1   discovery requests. This added language has absolutely no negative impact on Plaintiff’s access to

                                   2   documents produced by Defendant or the use of those documents in this litigation. It only serves

                                   3   to ensure Plaintiff’s understanding that confidential information related to non-parties is subject to

                                   4   the protections set forth in the protective order and may only be disclosed to certain individuals

                                   5   and for certain purposes. For example, section 12.3 governs the filing of information designated

                                   6   confidential, and section 7.2 lists the individuals to whom a party may disclose confidential

                                   7   information.

                                   8          Accordingly, the Court ORDERS that Defendant may include the proposed language in

                                   9   the Parties’ protective order. The Court FURTHER ORDERS that Plaintiff shall sign and return

                                  10   the protective order immediately upon receipt from Defendant, and Defendant shall file it for the

                                  11   Court’s final approval. Plaintiff’s prompt attention to this matter is necessary to his case moving

                                  12   forward in a timely and efficient manner. Plaintiff’s failure to execute the protective order will
Northern District of California
 United States District Court




                                  13   allow Defendant to suspend its document production, will delay Plaintiff’s receipt of documents

                                  14   and will reduce the time for depositions. The current schedule for summary judgment briefing,

                                  15   already extended once, will not be extended further due to unreasonable delays by either Party.

                                  16          SO ORDERED.

                                  17

                                  18   Dated: June 27, 2019

                                  19

                                  20
                                                                                                     SUSAN VAN KEULEN
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
